Title: To Thomas Jefferson from Vivian Brooking, 2 February 1781
From: Brooking, Vivian
To: Jefferson, Thomas



Sir
Am[elia] February 2. 1781

Pursuant to the Act for recruiting this States Quota of Troops to serve in the Continental Army I summond the Field Officers, four Senior Majistrates and Commissioners of the Tax, to meet at the Court House the last Day of January the Captains or other Commanding officers of the several Militia Companys also being required to attend. We met agreable to appointment but several Captains with their Subalter[n]s and chief of the Men belonging to their Companies, being out of the County in Actual Service, and no one appearing with a Roll, for them agreable to the said Act we adjourned the Meeting untill the fifteenth Instant, hoping, by that Time, the Officers and Men may return to the County, o[r that we] may obtain your Excellencys Advice in what Manner to proceed. I should also be proud to have your Advice, with regard to two of the Officers of this County which were arrested the 12th. Ulto. by Order of the General Baron Steuben. They have requested a Tryal but the Baron has not, as I have heard of, yet, ordered a Court. The Officers insist on the Right of being tryed as Militia Officers by the Court Martial of their County, and untill they are tryed or discharged, they hold themselves clear from all Duty and from the ensuing Draught. The Officers are Lt. Colo. Booker and Capt. Finney. I have given general Orders agreable to yours of the 19th. Ult. and shall endeavour to have them put in execution, as it has been my constant Desire, since in Office, to comply strictly with all Laws, Ordinances and Orders notwithstanding it has been my misfortune to fail, thro’ the Inattention of some of the Inferior Officers. I am Sr. Your mot. obedt Servant,

V. Brooking Co. Lt.

